     Case 3:20-cv-00363-L-BN Document 14 Filed 08/31/21                       Page 1 of 2 PageID 72



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

KEVIN LEE MILAN,                                      §
                                                      §
         Plaintiff,                                   §
                                                      §
v.                                                    §    Civil Action No. 3:20-CV-363-L-BN
                                                      §
DALE HANNA, et al., *                                 §
                                                      §
         Defendants.                                  §

                                                  ORDER

         On August 5, 2021, The Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 10) was entered, recommending that the court dismiss without

prejudice this action, as Plaintiff’s civil claims are subject to the rule announced in Heck v.

Humphrey, 512 U.S. 477 (1994). No objections to the Report were received as of the date of this

order, and the deadline for filing objections has expired.

         Having considered the pleadings, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, court dismisses without prejudice this action in accordance with Heck v.

Humphrey, 512 U.S. 477 (1994).

         The court prospectively certifies that any appeal of this action by Plaintiff would not be

taken in good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this

certification, the court incorporates by reference the Report (Doc. 14). See Baugh v. Taylor, 117

F.3d 197, 202 and n.21 (5th Cir. 1997). Based on this Report, the court concludes that any appeal

of this action by Plaintiff would present no legal point of arguable merit and would, therefore, be


*
 Other named Defendants include Johnson County Sheriff’s Department; Kelsey Jackson; Somervell County Sheriff’s
Office; Confidential Informant #CI-19-0010; STOP Task Force; Dick Turner; and Judge Bosworth.

Order – Page 1
  Case 3:20-cv-00363-L-BN Document 14 Filed 08/31/21                 Page 2 of 2 PageID 73



frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff

may challenge this certification by filing a separate motion to proceed in forma pauperis on appeal

with the clerk of the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 31st day of August, 2021.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
